.         ’




                         OFFICE      OF    THE   ATTORNEY     GENERAL   OF     TEXAS
                                                     AUSTIN


.LD
.“”
      0.
       ““Py
              MA””
                                                                     P,bruup     8l,   1939


                     Bon. 1. P. Eaord
                     aouat  Aaaltor
                     Boll   mount,
                     sutoa, Tohuo
                     Door art




                                                               9ur0he.8. the lpplleo
                                                               oqmtitln bid. while
                                                               rlif dome all of the




                               Artlrlo           lC40, Coda of Crlmlnd Fvooodure roads
                     00 rollou~r
                                  Vor the Safe kee91~5, lupport and malt+
                            tenanoo of prioon~r8 oonflno6 la jr11 or undu
                            guorl~, nR ti*      Jh\'rs 'm aiiTm08 Xm +dimw-
                            lag ohargeol
                                     "1.    Pot the rafokerp     of-eaoh prisoner for
    Bon. L. P. Hoard, Iabruar7      2l,    19s9,    Page   2


         m&h da7 the sum ot ilftwn oeato, not to
         lxooad the sun of two hundred dollar8 per
         month.
                 -2.    ?or 8upport and raalntenanoo, for         _
         omoh prlaonrr fo r looh 687 luoh an antouut
         so ma7 bo flood b7 the oamalaslomr~ ooart
         provided the luao a-11 ba reaaonab17 l           u??l-
         olont for auoh 9ur~ooa, and In no went oh11
         it k loqa than fort7 oats per da7 nor 10re
         th o 2lwont7-flro      ornto par da7 fo r leoh
         prisoner.       The not profit8    shall oonotltute
         ?a*8 of offioe and #ball bo 8ocountod ?or b7
         tha lherl?? in hla annual rogort am other
         fasa now prwldtid by law. 3h0 lherl?? ahall.
         la oaoh report furnish an itomltrd rrrl~ied
         aooount of all lxpandlturao oada b7 him for
         ieeding and melntenaaoe ot prlaomrm, ao-
         oonpaa7lng 8ooh report with reoelpto an6
         rouohuo in support of ouoh it&ma of of-
         panditura; and tha dlffennoa          batuaan ouah
         arpondltura8 and the allount allowad b7 the
         omml.aolonero oourt lhnll be doomed to 0011-
         otltutr     tha net proilto    for whloh aald.o??l-
         ou shall eooount a0 tees of o?floa.
               “3. Tar neoeoaary aedloal bill and
.
         raaaonabla extra oompanoetlcn fo r lttantlon
         to a prlaoner &urine aiokneaa, luoh an amount
         aa the oOmd~8lOnOr8 oourt of- the oounty whuo
         the prlaoner la oonilned ma7 de.termlns to.ba
         Just and propar.

             l4. 7or reasonable           funaral   lxpenoao in
         oam of death.'
              On ‘xa7 a., 1933, Ron. Juno0 19. hff,    a0w7
    Attorney, Orange, T8xa0, submitted to this Department      al-
    most tha ldmtloal    quertloa praoonted in 70~ inquiry and
    on Juno 6, lQW, Iion* Raau 0. DoWolfr, A8olatant Attorne7
    Oanaral, randmrad an opinion oonotrulng Artlola 1040,
    Code of Criminal Prooadura; holding la affaot that the
    oharl?? ha8 the authorlt7    to fmd prisoners   to the axolu-
    alon of an7one elaa and that tta 3omxlarlonsro~     Court has
Bon. L. P. Henrd, Februnr7 Zl,     1939, Page S


no luthorlty to oontraot for feedlug        OS prlsonars   on
ocqwtltlro bid..
             It ia too well settled to nqufrs the oltstlon
of suthorlt7    that the Commloolonara~ Court 1~ l oourt
of limited jurisdlotlon    and has onl7.attoh luthorlt7 aa
lo given by the Conatltutlon     end stntutea,   either ex-
 ~3017 or by neooooary fmplloatlon.         Thl8 Dapartmaat
P.8 unswnre of an7 statato~7   protlalon    or other authorl-
ties outhorlsln~ t,he Commloslonaro* Court to raoslte
bids ?or.the feeding o? prisoners.       Artlola 1040, Code
of Crlrinal Prooedwe, aupra, bxpreasl~ oonfors the doty
o? ouln(l far and teedin     o? prisoners    upon the sharl??.
             Xt is an elementor  rule of oonotruotlon   thnt
era     the ltntute prwldaa the means on6 aanner in whloh
s 9srtloular    thing or dut7 lo to be puiormed,    it must
bo pu?ormed in thnt manner and no other.       Texas Jurlo-
grudanoa, Vol. 59, page 156.
          T'L~ sre raopeotfull7  adtlaed that   it.18 the
opinion of thla Department thet tho aherlff has the
suthorlt7 snd la luthorlsa6 by atatuts to reed and pur-
ohese 011 iup       naoaouar7 for tha mslntananae of
priaonara lnd thnt auoh authorlt7    18 not oonferred upon
the Ccmmlaoioaero~Court, either dlrsotl7      or lndlreotl7.
          Trusting   that   tha foragolng    anawara 7our in-
quiry; I roaeln
                                   Very tin117tours
                              ATTOR!fEYCl5ER.U OF TEXAS
                              B7&&45&z&
                                            AA811 ~illlams
                                                 ASS1stant
AW:AW